UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
TONIA L. JONES, et al.,                       )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Civil Action No. 11-215 (RMC)
                                              )
DISTRICT OF COLUMBIA,                         )
                                              )
               Defendant.                     )
                                              )

                                             OPINION

               Tonia Jones and Kenniss Weeks were police officers and squad car partners in the

Washington, D.C., Metropolitan Police Department (MPD) in the summer of 2006. Ms. Jones,

who was known to her colleagues as a lesbian woman, began an intimate relationship with Ms.

Weeks, who at the time was known to her colleagues as a heterosexual woman who had

previously been married to a man. The unexpected relationship between the two women created

a wave at MPD, and Ms. Jones and Ms. Weeks now allege that the ripples from that wave

created a hostile work environment for them, in violation of Title VII and the D.C. Human

Rights Act (DCHRA), for which they sue the District of Columbia (the District or D.C.) Both

Plaintiffs allege that they were subjected to harassment and hostility on the basis of sexual

orientation and sex, as well as retaliation for complaining. Because the claims all emanate from

allegations related to Plaintiffs’ lesbian relationship, and they have not raised a genuine issue of

material fact as to harassment based on sex, the Court will grant D.C.’s motion for summary

judgment as to Plaintiffs’ sex discrimination claims under Title VII and DCHRA. However,

because there are disputes of material fact concerning Plaintiffs’ claims of a hostile work




                                                  1
environment due to their sexual orientation and retaliation for protected activities under

DCHRA, the Court will deny summary judgment on those claims.

                                       I. BACKGROUND

       A. Factual Background

               1. Plaintiffs’ Romantic Relationship

               Ms. Jones and Ms. Weeks are police officers of the D.C. Metropolitan Police

Department. Ms. Weeks has worked for MPD since 2000; she was assigned to the Seventh

District (7D), first as an officer, and later as an investigator and a detective, from September

2000 until December 2009. See Def.’s Statement of Undisputed Facts [Dkt. 90-1] ¶¶ 74-75, 153

(Def.’s Undisputed); Pl. Weeks’s Statement of Material Facts in Dispute [Dkt. 93-1] ¶¶ W002-03

(Weeks Disputed).1 Ms. Jones began working for MPD in 2001 and was assigned to 7D at all

relevant times except for a brief assignment in July 2010. See Def.’s Undisputed ¶¶ 2-3; Pl.

Jones’s Statement of Material Facts in Dispute [Dkt. 96-1] ¶¶ J002-03 (Jones Disputed).

               Prior to the fall of 2006, both Ms. Weeks and Ms. Jones were friends with

Sergeant Jonathan Podorski, the day-shift supervisor of Police Service Area (PSA) 703. See

Def.’s Undisputed ¶¶ 6, 78; Weeks Disputed ¶ W006; Jones Disputed ¶ J006.2 Ms. Weeks

considered Sgt. Podorski a close friend; she had socialized at his home, he taught her how to play


1
  The Court draws its facts from Plaintiffs’ Third Amended Complaint [Dkt. 26], the admissible
evidence submitted by the parties, and Plaintiffs’ disputed facts where appropriate, inasmuch as
Plaintiffs are entitled to the benefit of any inferences to be drawn from the facts. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). By doing so, the Court makes no findings of
credibility. Because Plaintiffs have had great difficulty tying their arguments to facts in the
record, the Court belabors the citations for its findings.
2
 MPD divides the District of Columbia into Police Service Areas, or PSAs, which are defined
geographical areas within each MPD District. Each MPD officer is responsible for management
and patrol duties within her assigned PSA. See Def.’s Undisputed ¶ 17. Patrol officers bid for
assignments to PSAs and to one of the shifts that cover each 24-hour period.


                                                  2
the guitar, and they had gone on group vacations together, along with other coworkers. See

Def.’s Undisputed ¶ 79; Weeks Dep. [Dkt. 93-11] at 13, 22. During this time, Ms. Weeks also

believed that Sgt. Podorski had romantic feelings for her. See Weeks Disputed ¶ W007. Ms.

Jones and Sgt. Podorski also had a friendly relationship; they had socialized on several occasions

and Ms. Jones considered Sgt. Podorski to be a “good guy, a friend.” See Def.’s Undisputed ¶ 6;

Jones Dep. [Dkt. 93-7] at 21. Prior to September 2006, people at MPD knew that Ms. Jones

identified as a lesbian, but Ms. Weeks was known to her colleagues as a heterosexual woman.

See Def.’s Undisputed ¶ 13. Ms. Weeks and Ms. Jones were assigned to ride together beginning

in early 2006. See 3d Am. Compl. [Dkt. 26] ¶ 8.

               In July 2006, Ms. Jones and Ms. Weeks began a romantic relationship. See id.;

Def.’s Undisputed ¶¶ 4, 76. By September 2006, both were assigned to PSA 703, riding together

as partners, and reporting to Sgt. Podorski. See Jones Dep. at 113. Ms. Jones testified that

around that time, while on duty with Sgt. Podorski in an MPD scout car, she told him that she

was dating another female officer. See Jones Dep. at 28-30. Sgt. Podorski did not react with

anger or otherwise negatively at the time, although Ms. Jones says that “at some point he became

angry.” Jones Dep. at 37. Also in September 2006, both Plaintiffs together told Sgt. Podorski

about their relationship. See Jones Dep. at 42-43; Weeks Dep. at 20-23. According to Ms.

Weeks, Sgt. Podorski responded by telling Ms. Weeks “you let the kid come out and play,”

which she took to mean that she “let [her] emotions come out.” Weeks Dep. at 24. Ms. Jones

did not recall Sgt. Podorski’s reaction during this joint conversation. See Jones Dep. at 43-44.

               Ms. Jones and Ms. Weeks assert that Sgt. Podorski’s behavior toward them

changed after they informed him of their relationship. Shortly afterwards, Sgt. Podorski told Ms.

Jones that Ms. Weeks was a “drama queen.” Jones Dep. at 109-10; Podorski Dep. [93-2] at 33-



                                                 3
35. In another conversation, Sgt. Podorski warned Ms. Jones that she “shouldn’t mess with” Ms.

Weeks, whom he called “poison.” Jones Dep. at 109; Podorski Dep. at 35. Ms. Weeks alleges

that Sgt. Podorski also told her that Ms. Jones was “poison.” Weeks Dep. at 91.

               2. Alleged Hostile Actions Related to Work Assignments

               On September 24, 2006, Plaintiffs arrived at a domestic violence call where two

family members were suspected of hitting and threatening a teenage family member with a knife.

See Podorski IAD File Narrative Report [Dkt. 94-7] at 2 (Podorski IAD); Jones Dep. 120.3

Plaintiffs talked with the teenager and determined that she had been attacked for telling her

family that she was a lesbian. See Podorski IAD at 5. Sgt. Podorski ordered Plaintiffs not to

arrest the two family members and to bring the teenager to a mental health facility for evaluation.

Id. at 4-5. Sgt. Podorski stated that he had prior experience with the teenager and knew she had

mental health issues and was a runaway. See Podorski Dep. at 53, 122-24. Plaintiffs disagreed

with his order, and called the MPD Gay and Lesbian Unit (GLU) to complain about it. See

Podorski IAD at 5. Sgt. Brett Parsons of the GLU, along with another MPD officer, came to the

scene, interviewed witnesses, and arrested the two family members. Id. Sgt. Podorski was

subsequently referred to the U.S. Attorney’s Office for “Failure to Make a Lawful Arrest,” and

cited by MPD’s Internal Affairs Division (IAD) for Neglect of Duty. See Podorski IAD Final

Report [Dkt. 94-11] at 3. Ms. Jones alleges that after these events on September 24, 2006, Sgt.

Podorski prevented the Plaintiffs from riding together on a daily basis, even during periods when

they were assigned to the same PSA. See Jones Disputed ¶¶ J028-29.




3
 The District describes this incident as having taken place in October 2006, see Def.’s
Undisputed ¶¶ 24, 95, but internal MPD files establish that September 24, 2006 is the correct
date. See Podorski IAD at 2.


                                                 4
               In November 2006, Plaintiffs participated in the annual “open season” bidding

process, in which MPD officers bid on different PSA assignments. See Jones OHR Complaint

(Apr. 20, 2009), Jones OHR File [Dkt. 94-3] at 3. Both Plaintiffs had planned to bid for PSA

703, but Sgt. Podorski assigned Ms. Jones to be out on duty during bidding, and when she

returned to the 7D office, PSA 703 was full. See id. As a result, Ms. Weeks bid on and was

assigned to PSA 703, Ms. Jones was assigned to PSA 701, and Plaintiffs were unable to ride

together as squad-car partners. See id. Ms. Jones alleges that Sgt. Podorski intentionally

assigned her to be out on patrol during bidding in order to keep her and Ms. Weeks apart. See

id.; see also Weeks OHR Rebuttal Affidavit (Nov. 10, 2008) [Dkt. 94-8] at 1.

               Ms. Weeks also alleges that Sgt. Podorski “would call-in” to inquire about

Plaintiffs’ court appearances, which he would not do with other officers. Id. at 6.

               In November 2006, Sgt. Podorski gave Ms. Jones a performance evaluation score

of 28, representing “exceeds expectations,” on her annual performance evaluation. Def.’s

Undisputed ¶ 27.

               In January 2007 Sgt. Podorski informed Plaintiffs that he believed they were

unsafe riding together because they had too many Use of Force Incident Reports (UFIRs). See

Podorski Dep. at 42-46. At some point that month, Sgt. Podorski posted a notice at 7D, stating

that Ms. Jones, Ms. Weeks, and one other officer had too many UFIRs and experienced too many

injuries at work. See Jones Dep. at 55-56; Weeks Dep. at 85. Plaintiffs allege that this posting

was harassing because it was unusual and violated their privacy, and that the record does not

support the District’s contention that Sgt. Podorski separated Plaintiffs because of their UFIRs.




                                                 5
See Jones Opp’n at 33-34;4 Jones Disputed ¶ J044; see also Jones Dep. at 58 (calling the posted

notice an invasion of privacy); Weeks Dep. at 85 (asserting that the posting of the notice created

a hostile work environment). Sgt. Podorski testified that he told other sergeants in 7D that

Plaintiffs were overly aggressive when they worked together, but he did not recall “a specific

incident” that “triggered” the notice posting. See Podorski Dep. at 45-46.

               After the notice on excessive UFIRs was posted, Ms. Weeks told Sgts. Eric

Levenberry and Buddy Smallwood that she believed Sgt. Podorski was being unfair. See Weeks

Dep. at 63. According to Ms. Weeks, Sgt. Levenberry told her she could file a complaint with

the District’s Equal Employment Opportunity (EEO) Office, but warned her that if she did, Sgt.

Podorski might tell people that Ms. Weeks had slept with him. Id. Sgt. Levenberry recalled the

conversation but not how he advised Ms. Weeks. See Levenberry Dep. [Dkt. 94-12] at 19. Ms.

Jones testified that, also in January 2007, she and Ms. Weeks together complained to Lt. Derek

Larsen about Sgt. Podorski, telling Lt. Larsen that they did not want to work with Sgt. Podorski

anymore because of the way he had been treating them. See Jones Dep. at 69, 72-79. There was

apparently no immediate response; Lt. Larsen testified that he advised Plaintiffs several months

later, in October 2007, that if they were having a problem with Sgt. Podorski they could file an

EEO complaint. See Larsen Dep. [Dkt. 94-1] at 42-43. In February 2007, Plaintiffs also talked

with Lt. Ashley Rosenthal, a former EEO counselor for 7D and trainer at the Police Academy,

about Sgt. Podorski’s allegedly harassing behavior; Plaintiffs allege that Lt. Rosenthal advised

them to document their complaints but did not take further steps to address their concerns. See

Weeks Dep. at 333; Rosenthal Dep. [Dkt. 97-9] at 59-62.


4
  Throughout this Opinion, citations to the parties’ briefs refer to the page number provided by
the Electronic Case Filing System, identified at the top of each page, and not to the page number
at the bottom.


                                                6
               In March 2007, Ms. Jones began her new assignment in PSA 701. During this

time, Sgt. Podorski was responsible for Roll Call assignments to scout cars, and Ms. Jones

alleges that Sgt. Podorski routinely refused to assign her and Ms. Weeks to the same scout car,

even though he would routinely assign other officers in heterosexual relationships to ride

together. See Statement of Officer Tonia L. Jones, Jones OHR File at 68-74.5 Also during

March 2007, Plaintiffs met with Joel Maupin, Commander of 7D, to complain about Sgt.

Podorski and to request that they both be transferred to the midnight shift to avoid his

supervision. See Weeks Dep. at 137. CDR Maupin informed Plaintiffs that they could file an

EEO complaint, but that he had a policy between open bids of agreeing to reassignments only

with a “body-for-body” replacement; that is, a transferring officer had to find another officer to

take her place. See id. at 136-37, 142; Jones Dep. at 127-28. CDR Maupin testified that the

“body-for-body” requirement is standard procedure because of staffing limitations, see Maupin

Dep. [Dkt. 93-12] at 31, while Plaintiffs contend that the “body-for-body” policy was not an

official policy and was selectively enforced in a discriminatory way. See Weeks Dep. at 130-32

(Ms. Weeks describing her understanding that one other officer had been permitted to change her

shift without a “body-for-body” replacement). Both Ms. Weeks and Ms. Jones were reassigned

to the midnight shift later in 2007, in August and September, respectively, when each had found

a replacement with whom to switch. See Weeks Dep. at 125-26.




5
 In only one of the curlicues in Plaintiffs’ arguments, they complain that Sgt. Podorski
contributed to a hostile work environment by preventing Ms. Jones from bidding on PSA 703
and thereby preventing Plaintiffs from riding together, and, after her assignment to PSA 701, by
not permitting Plaintiffs to cross PSA boundaries to ride together.


                                                 7
               3. Alleged Hostile Actions at Myrtle Beach Bike Week

               Sgt. Yurell Washington was the supervisor in 7D on the midnight shift to whose

supervision each Plaintiff voluntarily transferred in late summer 2007. See Weeks Disputed

¶ W010; Def.’s Undisputed ¶ 80. Before those transfers, in May 2007, Plaintiffs had traveled

with Sgt. Washington and his girlfriend to Myrtle Beach, South Carolina, for an annual

motorcycle rally (Bike Week). See Def.’s Undisputed ¶ 82; Weeks Disputed ¶ W012. During

the several-hours-long drive, during which the travelers talked and, at various times, Plaintiffs

openly kissed in the back seat, Sgt. Washington asked Ms. Weeks why she “switched to being

with women,” which Ms. Weeks alleges was invasive and harassing. Weeks Opp’n at 14; see

Washington Dep. [Dkt. 94-15] at 77-79, 116-17. Sgt. Washington contends that the question

came up naturally in conversation and that he had no hidden motive in asking it. See

Washington Dep. at 77-78.

               A number of MPD officers traveled to Myrtle Beach for “Bike Week” and during

the vacation Plaintiffs stayed at a rental house with other officers including Sgts. Podorski and

Washington. Jones Dep. at 102; see also Washington Dep. at 113. During a party one night at a

different house, a clearly drunk Sgt. Podorski walked out onto the porch and yelled, “Do you

want to f—k?” in front of a large group that included Plaintiffs. Jones Dep. at 46. That Sgt.

Podorski asked this question is undisputed; there is a dispute as to whether he was seriously

propositioning Ms. Weeks or both Plaintiffs, see, e.g., Weeks Dep. at 118 (“I took it as him being

serious.”), or if the outburst was directed at no one in particular, see Def.’s Undisputed ¶ 118;

Podorski Dep. at 66 (“I don’t know if I was yelling at them or someone else in the house.”). Ms.

Jones testified that other officers at the party expressed their indignation to her about the

Sergeant’s conduct, although apparently none presented evidence in discovery. See Jones Dep.



                                                  8
at 106. Ms. Jones also testified that she helped to restrain other officers from attacking Sgt.

Podorski. See id. (“I was trying to stop other people from assaulting [Sgt. Podorski].”).

Plaintiffs argue that their recollections of other officers’ reactions after Sgt. Podorski’s outburst

corroborates Ms. Jones’s testimony that the outburst was directed at either Ms. Weeks or both

women.

               4. Alleged Hostile Actions by Sgt. Washington and Other Officers

               After Ms. Weeks transferred to the midnight shift in August 2007, Sgt.

Washington suggested a couple of times that they ride their motorcycles to work together.

Weeks Dep. at 124 (recalling that Sgt. Washington invited her to ride their bikes “a couple

times”); Washington Dep. at 55 (recalling that he asked her once, in a casual, friendly manner).

Ms. Weeks now complains that she felt harassed by Sgt. Washington’s offers to ride their

motorcycles to work together.

               By mid-September 2007, Plaintiffs were both assigned to the midnight shift and

were again patrolling together. During a patrol prior to September 19, Plaintiffs stopped an

automobile that had been reported stolen. See Def.’s Undisputed ¶ 119; Washington Dep. at 53.

A woman who was a known prostitute was driving the car; after talking with her, Plaintiffs

accepted her word that the owner of the car (who had reported it stolen) had given her

permission to drive it. See Def.’s Undisputed ¶ 120; Weeks Dep. at 151-53. Plaintiffs reported

the encounter to Sgt. Washington, who ordered them to arrest the woman as a suspected car

thief. Plaintiffs refused. See Def.’s Undisputed ¶¶ 120-21; Washington Dep. at 53. Sgt.

Washington became angry because Plaintiffs defied his direct orders, although he ultimately

agreed not to insist that they lock up the suspect. See Weeks Dep. at 157. Sgt. Washington

testified that Plaintiffs’ insubordination during this incident, particularly Ms. Weeks’s vocal



                                                  9
resistance to his orders, was “the last straw,” and he determined to separate them. Washington

Dep. at 54; see also id. at 55 (stating that Ms. Weeks resisted his orders vocally, while Ms. Jones

was largely silent throughout the incident).6

               Sgt. Washington separated Plaintiffs by assigning Ms. Weeks to the so-called

“Marjorie Court detail,” a temporary fixed-post assignment to provide protection to a fellow

officer at his home, on September 19, 2007. See Def.’s Undisputed ¶ 124; Washington Dep. at

55, 80-81. During such a stint on October 5, 2007, Ms. Weeks arrested a suspect on an unrelated

matter, but Sgt. Washington ordered her to return to her detail and assigned the arrest to another

officer to process at the lock-up. Ms. Weeks charges that in doing so Sgt. Washington was

treating her unfairly. See Weeks Internal Affairs Division Interview at 9-11 (Oct. 7, 2007) [Dkt.

94-18] (Weeks IAD Interview). Plaintiffs believe that Sgt. Washington assigned Ms. Weeks to

the detail in order to separate Plaintiffs, and that his intent was punitive. Ms. Weeks alleges that

another officer asked for the detail but Sgt. Washington refused because he was “saving” it for

Ms. Weeks. Weeks OHR Complaint (Apr. 20, 2009), Weeks OHR File at 3 [Dkt. 94-4]; Weeks

Dep. at 128; see also Washington Dep. at 60 (testifying that he did not recall telling anyone that

he was “saving” the detail for Ms. Weeks).

               Plaintiffs further allege that Sgt. Washington inappropriately referred to their

sexual orientation. According to Ms. Weeks’s testimony, Sgt. Washington’s girlfriend told Ms.

Weeks that he had described the women as “the butch one” (Ms. Jones) and “the femme one”

(Ms. Weeks), which Ms. Weeks considered derogatory, harassing, and evidence of Sgt.



6
  Plaintiffs also argue that Sgt. Washington had a history of “bias against females.” See Weeks
Disputed ¶ W080; Washington Dep. at 88-89. Finding that the incidents cited by Plaintiffs had
no connection to the workplace and are largely unproved, the Court finds the allegations
irrelevant and inadmissible.


                                                 10
Washington’s inappropriate focus on their sexual orientation. See Weeks Dep. at 95-97. Sgt.

Washington testified that he did not recall using those terms, but that it was “a known

impression” in 7D that Ms. Jones was “butch” and Ms. Weeks was “femme.” Washington Dep.

at 79. Plaintiffs also allege that Sgt. Washington frequently initiated frank discussions with

Plaintiffs about his sexual attraction to other women, which Plaintiffs assert was unprofessional

and which they believe Sgt. Washington would not have done with heterosexual female

colleagues. See Weeks Disputed ¶ W097; Washington Dep. at 131-32.

               Further, Plaintiffs complain that other MPD employees harassed them because of

their sexual orientation. They allege that, in September 2007, they were standing together when

Officer Stephen Pristoop, a colleague, offered $5,000 to Ms. Weeks to watch the couple have

sex; Plaintiffs rejected the offer. See Def.’s Undisputed ¶ 135; Jones Dep. at 264-66. Officer

Pristoop was later fired by MPD, due to unrelated inappropriate actions. See Def.’s Undisputed

¶ 138; Washington Dep. at 59-60. Ms. Jones alleges that Sgt. Buddy Smallwood asked her if he

“could have a kiss,” adding that Ms. Weeks would not find out. See Jones Dep. at 262. Ms.

Weeks alleges that Officer William Chapman would frequently tell her that she should “go back”

to men. 3d Am. Compl. [Dkt. 26] ¶ 18. There is no allegation that either Plaintiff reported any

of these encounters to MPD at the time. See, e.g., Weeks Dep. at 266 (“I can’t remember if I told

someone [about Officer Pristoop].”).

               5. Investigations of Ms. Weeks for Neglect of Duty and Absence

               In September and October of 2007, Ms. Weeks was investigated, on Sgt.

Washington’s orders, for two separate incidents involving MPD’s absence and leave policies.

First, on September 26, 2007, Ms. Weeks was investigated for “neglect of duty” after allegedly

leaving a squad car partner (not Ms. Jones) behind and neglecting to follow MPD procedures



                                                11
after doing so. See Def.’s Undisputed ¶¶ 126-28; Washington Dep. at 626-3. Ms. Weeks

disputes that she ever left a partner behind and contends that the charge was baseless. See Weeks

Dep. at 176-78. She was never formally reprimanded for the alleged violation, and she does not

know if anything came of it, but she argues that being written up contributed to a hostile work

environment. She also states that the investigation remains in her 7D employment file as an

“adverse action.” See id.; Weeks Disputed ¶¶ W087-88.

               Second, on October 3, 2007, Ms. Weeks called in sick but failed to check in with

MPD’s medical clinic upon returning to work as required by official policy; as a result, Sgt.

Washington initiated an investigation into Ms. Weeks for being absent without leave (AWOL).

See Weeks AWOL Investigation Memorandum (Feb. 27, 2008) [Dkt. 90-9]. Ms. Weeks admits

that she failed to comply with existing policy (and was officially AWOL) but complains that Sgt.

Washington checked in repeatedly with medical staff to ask if Ms. Weeks had reported to them,

which Ms. Weeks contends was atypical and harassing. See, e.g., Weeks Dep. at 192-93, 195.

Ms. Weeks also contends that the AWOL investigation was untimely as it was not commenced

until four days after the incident, and that she herself was not told about the AWOL charge for a

year. See Weeks Disputed ¶ W091.

               6. Plaintiffs’ Stress Leave

               On October 7, 2007, Ms. Weeks and Ms. Jones attended the wedding of two

fellow officers. See Def.’s Undisputed ¶ 139; Weeks Disputed ¶ W102. Plaintiffs each

requested one hour of leave, although MPD policy provided for short periods of personal leave in

the form of two- or four-hour blocks. See Def.’s Undisputed ¶ 140; Weeks Disputed ¶ W102.




                                                12
Upon arriving at work, Plaintiffs saw Sgt. Washington just leaving 7D.7 They then found that he

had marked them out for two hours. They allege that he had not marked other officers out for

two hours, even though others may have been gone for as long as or longer than Plaintiffs. See

Def.’s Undisputed ¶ 141; Weeks Disputed ¶ W105. The record is not clear as to whether

Plaintiffs were late arriving on duty by an hour or slightly more, but Plaintiffs contend that

clarity is unimportant because Sgt. Washington had already marked them out for two hours

before he knew when they actually reported. See Weeks Dep. at 176; Jones Dep. at 144. Neither

Plaintiff brought the mistake to the attention of Sgt. Washington or requested a correction to her

leave records through typical channels, although each described the matter when they filed EEO

charges with MPD’s Internal Affairs Division later that month. See Def.’s Undisputed ¶ 142;

Weeks Disputed ¶ W106.

               Plaintiffs say that they became too stressed to work after Sgt. Washington marked

them out for two hours for the wedding and decided to take stress leave. On October 8, 2007,

both Plaintiffs filed formal stress complaints with MPD, alleging that their work environment

was stressful because Sgt. Washington was discriminating against them based on “sexual

preference.” See Jones and Weeks PD-42 Documents (Oct. 7, 2007) [Dkt. 94-19] (PD-42

Documents). Both also reported physiological symptoms such as headaches and nausea due to

ongoing harassment. Id. Plaintiffs immediately took time off due to stress and did not return to

work until November 26, 2007. See Def.’s Undisputed ¶ 147; Weeks Dep. at 201-02. While on

stress leave, both Plaintiffs filed EEO complaints with the Internal Affairs Division (IAD),

alleging discrimination on the basis of sexual orientation and retaliation. Ms. Jones complained



7
 Because Plaintiffs were working the midnight shift, the Court interprets their allegations as
meaning they asked to report for work at 1:00 a.m. after attending the wedding.


                                                 13
of such treatment by Sgt. Podorski, but not Sgt. Washington, and Ms. Weeks complained of such

treatment by Sgt. Washington, but not Sgt. Podorski. Each Plaintiff was interviewed by EEO

Counselor Debbie Burt. See Weeks IAD Interview; Jones IAD Interview (Oct. 15, 2007) [Dkt.

94-10].

               Additionally while on stress leave, Plaintiffs took a preplanned, prepaid, one-

week vacation to Puerto Vallarta, Mexico. See Def.’s Undisputed ¶¶ 145-46. The parties dispute

whether Plaintiffs had remaining paid annual leave to cover their vacation or used paid stress

leave. Plaintiffs admit that they had both exhausted their sick and annual leave at the time, see

3d Am. Compl. ¶ 70, but Ms. Weeks asserts that they both had received approval for the vacation

prior to requesting stress leave, and that they used approximately 40 hours of annual leave and

not stress leave for the vacation. See Weeks Disputed ¶ W113. In addition, Ms. Weeks alleges

that MPD categorized her leave time incorrectly. See id. ¶ W115.

               In November 2007, Sgt. Podorski gave Ms. Jones a performance evaluation rating

of 26, or “meets expectations.” This 2007 rating was two points lower than his evaluation of her

in 2006. See Jones Annual Evaluation 2007 [Dkt. 90-11]. Sgt. Podorski initially gave Ms.

Weeks a performance rating of 26 as well but that rating was raised to 28 (“exceeds

expectations”) by another sergeant in PSA 703, Sgt. Robert Hunter. See 3d Am. Compl. ¶ 99;

Weeks Dep. at 213. Ms. Jones signed her evaluation on December 2, 2007, but was not given a

copy. See Jones Dep. at 213. Ms. Jones did not grieve her evaluation because, she says, she had

not received a copy and the evaluation was not in her personnel folder when she looked. See id.

at 213-14. Ms. Jones received a copy of her 2006 evaluation on February 8, 2008. See Jones

Copy, Jones Annual Evaluation 2007 (signed as having been “Received 2-8-08”) [Dkt. 96-4].




                                                14
               Plaintiffs returned from stress leave on November 26, 2007. Ms. Jones complains

that Sgt. Washington told her “[Y]ou can feed the dogs but they will bite you,” which she

interpreted as a threat related to her EEO charge. See Washington Dep. at 83-84. In January

2008, Sgt. Washington allegedly told Ms. Jones, “Y’all pulled that shit. You jumped on the band

wagon with Weeks. I always been straight with you. That shit is f—ked up. You and your girl

f—ked up.” See Jones PD-119 Report (Jan. 22, 2008) [Dkt. 95-6]. After they returned from

stress leave in December 2007, both Plaintiffs had been reassigned to PSA 705, where they were

supervised by Lt. Rosenthal. See Jones Disputed ¶ J026; see also Rosenthal Dep. at 27-28

(confirming that she had supervised both Plaintiffs in PSA 705 around this time).

               Ms. Jones alleges that Sgt. Podorski escalated his aggressive behavior toward her

when, on March 11, 2008, she asked him to sign a routine report, and he threw the papers on the

floor in anger and refused to sign. Another sergeant subsequently signed the papers. See Jones

Dep. at 52-53. In May 2008, when Ms. Weeks was injured in an on-duty car accident, Ms. Jones

complains that Sgt. (First Name Unknown) LaFranchise refused to grant Ms. Jones’s request to

leave work early to pick up Ms. Weeks from the hospital. See Jones OHR Complaint at 3 (Apr.

20, 2009); Statement of Officer Tonia L. Jones ¶ 15 (No. 08-206-DC(N)), Jones OHR File at 17.

Plaintiffs also contend that during the same month CDR Maupin again split them up by assigning

Ms. Weeks to the “midnight shifts,” and that he told Ms. Jones she need not “follow” Ms. Weeks

“everywhere she [goes].” Jones OHR Complaint (Apr. 20, 2009); see also Maupin Dep. at 74

(stating that he did not recall making this comment).

               7. Detective Applications and Ms. Weeks’s Move to 7D Detectives’ Office

               In the spring of 2008, both Plaintiffs were eligible for, and participated in, MPD’s

Investigator Qualifications and Selection Process. See Def.’s Undisputed ¶ 150. A total of 228



                                                15
officers, including both Plaintiffs, were found to be eligible for 63 open positions. Id. ¶ 151.

The candidates were all ranked and the 63 highest-ranking officers were promoted to

Investigator, a precursor to becoming a Detective; the other names remained on the list to be

awarded promotions as vacancies occurred in the order of the list. See Investigator Candidate

Ranking List [Dkt. 90-15]. The ranking took into account multiple factors in determining each

candidate’s overall ranking. These included a written examination (20 percent), an interview

with a panel (50 percent), and past performance evaluations (10 percent). See Jones Testing

Results [Dkt. 90-17]; Weeks Testing Results [Dkt. 90-16]; Def.’s Mot. Summ. J. [Dkt. 90] at 22

(Mot.). At the end of the application process in October 2008, Ms. Weeks was ranked 16th and

was selected to become an Investigator. Ms. Jones, however, was ranked 193rd and was not

selected, as there were only 63 openings. See Investigator Candidate Ranking List. Although

Ms. Jones contends that Sgt. Podorski’s “meets expectations” performance evaluation in 2006

was the major factor in her ranking, the District maintains that Ms. Jones’s overall low score—

including her examination results and poor interview—was the determinative factor. See Jones

Disputed ¶ J099; Def.’s Undisputed ¶ 63. Ms. Jones has withdrawn her allegations that MPD

discriminated against her by failing to promote her to Investigator. See Jones Opp’n at 22 n.6

[Dkt. 96].

               When Ms. Weeks was promoted to Investigator in October 2008, she ceased to

work as a patrol officer. Instead, Ms. Weeks began to work in the 7D Detectives’ Office as an

Investigator. See MPD Investigator Selection for Criminal Investigations Division (Oct. 23,

2008) [Dkt. 95-2]. Ms. Weeks alleges that she continued to suffer a hostile work environment

despite the change in work location and supervisors. She alleges that she was given less

desirable assignments than those assigned to male colleagues, arrest warrants she initiated were



                                                 16
given to male colleagues for closure, and her cases were reassigned to male detectives. See

Weeks Handwritten Notes [Dkt. 95-3] at 1-2. She complains that a superior asked her if she was

“timid” and that she was “ridiculed” once when she requested training. Weeks Dep. at 259, 227.

Ms. Weeks also complains that her supervisor, Sgt. Avis King, verbally counseled her for

contacting a friend working in MPD’s Homicide unit for help on a case and that Sgt. King then

sent an email to all 7D detectives to condemn the practice of “going outside of this unit crying

about not receiving assistance with cases” without following proper protocol, a practice Sgt.

King called “cancerous.” Avis King Email (Dec. 9, 2008) [Dkt. 95-4]. Later in December 2008,

Ms. Weeks requested an hour of leave to attend a funeral service for a fallen police officer, but

was denied leave by Sgt. King because there was a mandatory meeting. See Weeks Handwritten

Notes at 2. Ms. Weeks complains that another sergeant counseled her for requesting leave. Id.

               Further, Ms. Weeks alleges that, in February 2009 in the 7D Detectives’ Office,

she opened one of her desk drawers to find an unwrapped tampon, which she believes had been

placed there to harass her. See Weeks Dep. at 249-51. Ms. Weeks reported the incident to her

supervisors, and she complains that they did not initiate an investigation to identify the person

who placed the tampon in the drawer. See Weeks Dep. at 249-51. The District maintains that the

tampon incident is immaterial because Ms. Weeks fails to link it to “any supervisor action or

inaction.” See Def.’s Undisputed ¶ 155.

               Ms. Weeks was promoted to Detective in October 2009 and transferred out of 7D

in December 2009. See Weeks Transfer Email [Dkt. 95-9].




                                                17
        B. Procedural Background

               1. Plaintiffs’ MPD and D.C. Administrative Complaints

               Under D.C. regulations, an employee is entitled to a final interview with her EEO

counselor, at which the employee must be given an “Exit Letter” informing her of the disposition

of her EEO charge and of her right to file a complaint with the Director of the D.C. Office of

Human Rights (OHR) within 15 days. See D.C. MUN. REGS. tit. 4 § 105.5-105.6. At her request,

Ms. Weeks received such an Exit Letter on December 14, 2007; the document warned her that

she had 15 days to file a complaint with OHR if she wished to pursue her charges. See Weeks

Exit Letter [Dkt. 64-19]; see also Def.’s Undisputed ¶ 158. Despite the warning in the Exit

Letter, Ms. Weeks waited until March 31, 2008, to file a complaint of discrimination with OHR

alleging discrimination based on sexual orientation. Weeks OHR Complaint (Mar. 31, 2008).

Ms. Jones did not ask for an Exit Letter and did not receive one until March 31, 2008. Jones Exit

Letter [Dkt. 64-20]. Unlike Ms. Weeks, Ms. Jones promptly filed a sexual orientation-based

complaint with OHR on the same day. See Jones OHR Complaint (Mar. 31, 2008), Jones OHR

File at 1-2.

               On December 23, 2008, Plaintiffs’ counsel sent letters to MPD stating that both

Plaintiffs wanted to amend their initial OHR Complaints to include gender discrimination, sexual

harassment, and reprisal, but the letters did not include any sworn statements or charges from

Plaintiffs themselves, and were, therefore, ineffective for the purpose. See Jones OHR File at 20;

Weeks OHR File at 20. On April 1, 2009, Plaintiffs’ counsel sent an email to OHR, attaching

statements from Ms. Jones and Ms. Weeks in which they alleged discrimination on the basis of

gender in addition to their earlier claims. See Juliette Niehuss Email (Apr. 1, 2009) [Dkt. 90-22].

The date on the signature line of each of Plaintiffs’ amended OHR complaints is April 20, 2009,



                                                18
see Weeks OHR Complaint (Apr. 20, 2009), Weeks OHR File at 4; Jones OHR Complaint (Apr.

20, 2009), Jones OHR File at 12, and the District concedes that April 1, 2009, the date of the

email with Plaintiffs’ statements attached, is the formal filing date of the amendments. See, e.g.,

Mot. at 27 (“Plaintiff [Jones] did not file her EEOC complaint until April 1, 2009.”); see also id.

(citing the April 1, 2009 email as the record citation for Ms. Jones’s filing of her amended OHR

complaint). The complaints were cross-filed with the Washington Field Office of the Equal

Employment Opportunity Commission (EEOC) as charges of sex discrimination under Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.

               Ms. Jones alleges that, several months later, Sgt. Levenberry emailed OHR

investigators to tell them that Ms. Jones threatened EEO complaints whenever she did not get her

way; Ms. Jones argues that Sgt. Levenberry sent these emails in retaliation for Ms. Jones having

mentioned him in her OHR complaint. See Levenberry OHR Emails [Dkt. 95-7]. Sgt.

Levenberry has testified that he was merely answering questions from OHR investigators

concerning an EEO charge filed by Ms. Jones against him. See Levenberry Dep. at 52.

               2. Procedural History of the Present Action8

               Plaintiffs filed this lawsuit on January 25, 2011. Complaint [Dkt. 1]. Their Third

Amended Complaint, filed December 28, 2012, included thirteen counts. See 3d Am. Compl.

[Dkt. 26]. This Court dismissed Plaintiffs’ constitutional claims, Counts XI, XII, and XIII, on

July 25, 2012. See 7/25/2012 Order [Dkt. 16].9 The Court dismissed Counts VIII and X,



8
  The Court has previously considered its jurisdiction over all claims in this case, and found that
the Court has jurisdiction. See 7/25/2012 Mem. Op. at 9 n.4 [Dkt. 15]; 5/19/2014 Mem. Op. at 6
[Dkt. 56].
9
  Plaintiffs repeated these already dismissed counts in their Third Amended Complaint in order
to preserve their appeal rights. See 3d Am. Compl. at 1 n.1.


                                                19
alleging retaliation in violation of Title VII, on June 30, 2016. 6/30/2016 Order [Dkt. 89]. In her

Opposition to Defendant’s Second Motion for Summary Judgment, Ms. Jones withdrew her

claims based upon discriminatory non-promotion, Counts II, IV, VI, IX, and X. See Jones Opp’n

at 22 n.6.10 Both Plaintiffs now advance a case of an alleged hostile work environment due to

their sexual preference and a retaliatory hostile work environment due to their protected

activities. They also allege a hostile work environment due to their sex. Remaining for decision

are: Count I, which alleges a hostile work environment in violation of DCHRA due to Plaintiffs’

sexual orientation; Count III, which alleges a hostile work environment in violation of DCHRA

on the basis of Plaintiffs’ sex; Count V, which alleges a hostile work environment in violation of

Title VII on the basis of Plaintiffs’ sex; and Count VII, which alleges a retaliatory hostile work

environment in violation of DCHRA due to Plaintiffs’ protected activities. See 3d Am. Compl.

at 25-31.11


10
  The Court interprets Ms. Jones’s withdrawal of Counts II, IV, VI, and IX as notice of
voluntarily dismissal, and accordingly these claims will be dismissed with prejudice. As noted
previously, the Court had already dismissed Count X. See 6/30/2016 Order.
11
   Plaintiffs also argue that they are entitled to an adverse evidentiary inference—precluding
summary judgment—with regard to relevant evidence that the District failed to maintain,
namely, Patrol System (PSS) log books and relevant emails sent prior to July 2009. To warrant
an adverse inference, three elements must be satisfied: (1) the party having control over the
evidence must have had an obligation to preserve it at the time the evidence was destroyed or
altered; (2) the destruction or loss must have been accompanied by a “culpable state of mind”;
and (3) the evidence that was destroyed or altered must have been “relevant” to, i.e., supportive
of, the claims of the party that sought the discovery of the spoliated evidence. Bolger v. D.C.,
608 F. Supp. 2d 10, 30 (D.D.C. 2009). Plaintiffs argue that the PSS log books could have
supported their claims by providing evidence that officers in heterosexual relationships were
permitted to ride together while Plaintiffs were separated. The District counters that this
additional evidence would not be material or relevant to the claims at issue, notably because the
District concedes that other couples were not separated, while Plaintiffs were separated, albeit
for legitimate, non-discriminatory reasons. See Mot. 62-63. In light of the District’s concession,
the Court finds that the missing log books would not be material to Plaintiff’s claims and that
Plaintiffs have failed to show a “culpable state of mind.” Plaintiffs further contend that the
District improperly destroyed MPD emails that were sent or received before July 2009. They
raise vague suggestions that the deleted emails might have provided additional evidence related

                                                 20
               The Court advised the parties at a status conference on June 30, 2016, that

supplemental briefing was required due to internal inconsistencies, lack of clarity, and the lack of

record citations in Plantiffs’ briefs. See 6/30/2016 Minute Entry; Tr. of Status Conference (June

30, 2016) [Dkt. 91]; 6/30/2016 Order (ordering supplemental briefing). The parties subsequently

filed supplemental briefs, which are ripe for decision. The District filed a renewed motion for

summary judgment. See Mot. Ms. Weeks and Ms. Jones filed separate briefs in opposition. See

Weeks Opp’n to Def.’s 2d Mot. for Summ. J. [Dkt. 93] (Weeks Opp’n); Jones Opp’n to Def.’s

2d Mot. for Summ. J. [Dkt. 96] (Jones Opp’n). The District replied. Reply to Opp’n to 2d Mot.

for Summ. J. [Dkt. 99] (Reply).

                                    II. LEGAL STANDARDS

       A. Motion for Summary Judgment

               Summary judgment shall be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is “material” if it is capable of affecting the substantive outcome of the

litigation. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is

“genuine” if there is sufficient admissible evidence such that a reasonable jury could return a

verdict for the non-moving party. See Scott v. Harris, 550 U.S. 372, 380 (2007).

               The party moving for summary judgment bears the initial responsibility of

identifying portions of the record which demonstrate the absence of any genuine issue of

material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Fed. R. Civ. P.



to their claims. The District explains that its policy was to reuse tapes that stored old emails after
one year, and that the emails were destroyed according to this established retention policy and
not in bad faith. The Court concludes that Plaintiffs have failed to show a “culpable state of
mind” or that the lost materials would have supported their case. The Court declines to make a
finding of spoliation.

                                                 21
56(c)(1)(A) (providing that the movant may cite to “depositions, documents, electronically

stored information, affidavits or declarations, stipulations . . . , admissions, interrogatory

answers, or other materials”). In response, the non-moving party must similarly designate

specific facts in the record that reveal a genuine issue for trial. See Celotex, 477 U.S. at 324. On

a motion for summary judgment, a court must analyze all facts and inferences in the light most

favorable to the non-moving party. See Anderson, 477 U.S. at 255. However, to the extent the

non-moving party relies on conclusory assertions offered without evidentiary support, such

assertions do not establish a genuine issue for trial. See Greene v. Dalton, 164 F.3d 671, 675

(D.C. Cir. 1999).

       B. Hostile Work Environment Under Title VII and DCHRA

               Title VII of the Civil Rights Act of 1964, as amended by the Equal Employment

Opportunity Act of 1972 (Title VII), prohibits status-based discrimination in federal and D.C.

workplaces. 42 U.S.C. § 2000e-16. Title VII generally prohibits an employer, including

specifically the District, from taking any “personnel action[]” based on an employee’s race,

color, religion, sex, or national origin. See 42 U.S.C. § 2000e-16(a). Title VII protects

employees not only from discrete discriminatory acts, but also from a hostile work environment,

that is, a workplace permeated by discriminatory harassment based on an employee’s protected

status. To establish a hostile work environment, the employee must allege facts sufficient to

demonstrate that the harassment is “sufficiently severe or pervasive to alter the conditions of the

victim’s employment”:

               A plaintiff pleading a hostile work environment claim must show
               that he was exposed to “‘discriminatory intimidation, ridicule, and
               insult’ that is ‘sufficiently severe or pervasive to alter the conditions
               of the victim’s employment and create an abusive working
               environment.’” To assess a claim of hostile work environment, the
               court considers “the frequency of the discriminatory conduct; its


                                                  22
                severity; whether it is physically threatening or humiliating, or a
                mere offensive utterance; and whether it unreasonably interferes
                with an employee’s work performance.”

Durant v. D.C. Gov’t, 875 F.3d 685, 700 (D.C. Cir. 2017) (quoting Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993) 510 U.S. 17, 21, 23 (1993), and Meritor Sav. Bank, FSB v. Vinson, 477

U.S. 57, 65, 67 (1986)) (internal citations omitted). There is no bright-line test for a hostile work

environment, and a plaintiff need not show psychological harm or any specific adverse

employment outcome. See Harris, 510 U.S. at 23. To make a prima facie Title VII hostile work

environment claim based on sex, the plaintiff employee must show:

                (1) the employee was a member of a protected class; (2) the
                employee was subjected to unwelcome[] sexual harassment []; (3)
                the harassment complained of was based upon sex; (4) the charged
                sexual harassment had the effect of unreasonably interfering with
                the plaintiff’s work performance and creating an intimidating,
                hostile, or offensive working environment []; and (5) the existence
                of respondeat superior liability.

Davis v. Coastal Int’l Sec., Inc., 275 F.3d 1119, 1122-23 (D.C. Cir. 2002) (quoting Yeary v.

Goodwill Indus.-Knoxville, Inc., 107 F.3d 443, 445 (6th Cir. 1997)).

                Almost all of the legal tenets developed under Title VII are applied by D.C. courts

when applying the D.C. Human Rights Act. See Attakora v. D.C., 943 F. Supp. 2d 152, 157

(D.D.C. 2013) (citing Am. Univ. v. D.C. Comm’n on Human Rights, 598 A.2d 416, 422 (D.C.

1991) (“In deciding cases brought under [DCHRA], we follow the allocations of burdens and

order of proof prescribed for cases brought under Title VII of the Civil Rights Act of 1964.”)).

In addition to sex, DCHRA establishes sexual orientation as a protected class. See D.C. CODE

§ 2-1401.01 (stating the intent of DCHRA is to end “discrimination for any reason other than

that of individual merit, including, but not limited to . . . sexual orientation [or] gender identity or

expression”).



                                                  23
               DCHRA defines “sexual harassment” as a type of discrimination that

encompasses hostile work environment claims. The D.C. Municipal Regulations define sexual

harassment fairly broadly:

               Sexual harassment -- unwelcome sexual advances, requests for
               sexual favors, and other verbal or physical conduct of a sexual
               nature when the following occurs:

               (a) Submission to such conduct is made either explicitly or
               implicitly a term or condition of employment;

               (b) Submission to or rejection of such conduct by an employee is
               used as the basis for employment decisions affecting the employee;
               or

               (c) The conduct has the purpose or effect of unreasonably interfering
               with an employee’s work performance or creating an intimidating,
               hostile, or offensive working environment.

               Sexual harassment may include, but is not limited to, verbal
               harassment or abuse, subtle pressure for sexual activity, patting or
               pinching, brushing against another employee’s body, and demands
               for sexual favors.

D.C. MUN. REGS. tit. 4, § 199.1 (2010); see also D.C. Mayor’s Order 2004-171 (Oct. 20, 2004)

(summarizing the definition of sexual harassment under D.C. law and including as examples of

sexual harassment that may contribute to a hostile work environment “sexually offensive

comments or off-color language . . . belittling or demeaning to an individual or a group’s

sexuality or gender”).12

               A hostile work environment charge under DCHRA is subject to the same test as

complaints of a hostile work environment under Title VII. See Campbell-Crane & Assoc., Inc. v.



12
  Mayor Anthony Williams issued the District’s regulation on sexual harassment on October 20,
2004 (Mayor’s Order 2004-171). Evidently it was re-adopted and re-posted by the Mayor’s
Office on October 7, 2011 and remains outstanding. See http://ohr.dc.gov/publication/dc-sexual-
harassment-policy (last visited June 1, 2018).


                                                24
Stamenkovic, 44 A.3d 924, 933 (D.C. 2012) (“The law is clear that to establish a claim of

discrimination based on a hostile work environment under the DCHRA, a plaintiff must show:

‘(1) that he is a member of a protected class, (2) that he has been subjected to unwelcome

harassment, (3) that the harassment was based on membership in a protected class, and (4) that

the harassment is severe and pervasive enough to affect a term, condition, or privilege of

employment.’”) (emphasis omitted) (quoting Daka, Inc. v. Breiner, 711 A.2d 86, 92 (D.C.

1998)).

          C. Retaliation Under DCHRA

               DCHRA specifies that it is an “unlawful discriminatory practice” to retaliate

against an employee for having “exercised or enjoyed, or . . . aided or encouraged any other

person in the exercise or enjoyment of any right granted or protected under [DCHRA],” or

“because that person has opposed any [discriminatory] practice . . . or because that person has

made a charge, testified, assisted, or participated in any manner in an investigation, proceeding

or hearing authorized under [DCHRA].” D.C. CODE § 2-1402.61(a)-(b).

               To establish a prima facie case of retaliation under DCHRA, a plaintiff must

demonstrate that: (1) she was engaged in protected activity; (2) the employer took a materially

adverse employment action; and (3) there is a causal connection between the protected activity

and the materially adverse action. See Taylor v. D.C. Water & Sewer Auth., 957 A.2d 45, 54

(D.C. 2008); see also Bryant v. D.C., 102 A.3d 264, 268 (D.C. 2014) (noting that the analysis for

DCHRA retaliation is the same as for Title VII). In order for a factfinder to infer a causal

connection between an employee’s protected activity and an adverse action, there must be

evidence that the employer was aware of the employee’s protected activity. See McFarland v.

George Washington Univ., 935 A.2d 337, 357-58 (D.C. 2007).



                                                25
                  The D.C. Circuit has recognized that a hostile work environment can be

retaliatory, as Plaintiffs complain. See, e.g., Hussain v. Nicholson, 435 F.3d 359, 366 (D.C. Cir.

2006) (“In this circuit, a hostile work environment can amount to retaliation under Title VII.”);

see also Hammel v. Marsh USA Inc., 206 F. Supp. 3d 219, 240 (D.D.C. 2016) (denying summary

judgment on alleged retaliatory hostile work environment under DCHRA). To prevail on such a

claim, the plaintiff must show that she was subjected to “discriminatory intimidation, ridicule,

and insult’ of such ‘sever[ity] or pervasive[ness] [as] to alter the conditions of [her] employment

and create an abusive working environment.’” Hussain 435 F.3d at 366 (quoting Harris, 510

U.S. at 21-22).

       D. Timeliness

                  Hostile work environment claims involve repeated, ongoing conduct that need not

fully manifest in any single instance or on any particular day: the facts alleged in support of the

claim may be cumulative and may take place over an extended period of time. A hostile work

environment charge is timely so long as one of the acts contributing to the hostile work

environment occurred within the applicable statute of limitations. Moreover, additional hostile

acts occurring later may be considered:

                  Provided that an act contributing to the claim occurs within the filing
                  period, the entire time period of the hostile environment may be
                  considered by a court for the purposes of determining liability.

                  That act need not, however, be the last act. As long as the employer
                  has engaged in enough activity to make out an actionable hostile
                  environment claim, an unlawful employment practice has
                  “occurred,” even if it is still occurring. Subsequent events, however,
                  may still be part of the one hostile work environment claim and a
                  charge may be filed at a later date and still encompass the whole.

                  . . . . The statute does not separate individual acts that are part of the
                  hostile environment claim from the whole for the purposes of timely
                  filing and liability. And the statute does not contain a requirement


                                                     26
               that the employee file a charge prior to 180 or 300 days “after” the
               single unlawful practice “occurred.” Given, therefore, that the
               incidents constituting a hostile work environment are part of one
               unlawful employment practice, the employer may be liable for all
               acts that are part of this single claim.

Nat’l Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 117-18 (2002) (footnotes omitted).

Any prior related conduct must, however, be “sufficiently related” to the activity that is not time-

barred to be part of the same alleged hostile work environment practice. McGullam v. Cedar

Graphics, Inc., 609 F.3d 70, 77 (2d Cir. 2010) (discussing Morgan and describing the assessment

as “fact-specific and sensitive”).

               Title VII requires an employee to file an EEOC charge with that agency within

180 days from a discrete discriminatory act or within 300 days if the employee first files with a

state or local agency tasked with handling Title VII violations, as happened here. See 42

U.S.C.A. § 2000e-5(e)(1); see also Morgan, 536 U.S. at 101-02 (applying Title VII’s time-

limitation provision to a hostile work environment claim). As this applies to a charge of a hostile

work environment, at least one of the alleged acts constituting hostility must have occurred

within the relevant timeframe.

               Charges brought under DCHRA must be filed with OHR “within one year of the

occurrence or discovery of the alleged act.” D.C. CODE § 2-1403.16(a) (2001). In most

instances, a D.C. employee must first “consult an EEO counselor within one hundred-eighty

(180) days of the occurrence of the alleged unlawful discriminatory practice.” D.C. MUN. REGS.

tit. 4, § 105.1. The EEO counselor must seek a solution on an informal basis and, within 30

days, conduct a final interview with the complainant. Id. §§ 105.3(c), 105.4. Following the final

interview, the EEO counselor must issue an Exit Letter constituting written notice that an

employee must file a formal complaint with OHR within 15 days in order to pursue her charge



                                                27
with OHR. Id. §§ 105.5-105.6. However, “a complaint of sexual harassment may be filed

directly with OHR”—i.e., an employee alleging a hostile work environment may bypass the

internal EEO counseling and Exit Letter process. See id. § 105.1. Under D.C. law, a claim of a

hostile work environment may be brought directly to OHR within one year of a timely alleged

incident. See id.

               To bring an EEO lawsuit under DCHRA, a District employee must file “within

one year of the unlawful discriminatory act, or the discovery thereof,” which deadline is tolled

for as long as a timely complaint is pending with OHR. See D.C. CODE § 2-1403.16(a) (“The

timely filing of a complaint with the Office, or under the administrative procedures established

by the Mayor pursuant to § 2-1403.03, shall toll the running of the statute of limitations while the

complaint is pending.”).

                                        II.    ANALYSIS

     A. Hostile Work Environment Based on Sexual Orientation

               At the heart of this case are Plaintiffs’ allegations that they were subjected to a

hostile work environment on the basis of sexual orientation in violation of DCHRA.13 To the

detriment of their allegations, Plaintiffs have adopted an “everything but the kitchen sink”

litigation strategy, by which every perceived impropriety, trivial slight, or unwelcome

management decision is alleged to have contributed to a hostile work environment. The Court

has spent an inordinate amount of time scrutinizing Plaintiffs’ facts and attempting to impose




13
  Mses. Jones and Weeks have filed separate Statements of Material Facts in Dispute. Weeks
Disputed [Dkt. 93-1]; Jones Disputed [Dkt. 96-1]. Given the lengthy discovery process and a
history of inaccuracies in this case, the Court relies on underlying documents in the record in
assessing the allegations on summary judgment.


                                                 28
order on the parties’ arguments with regard to which claims find support in the facts of record.

See Tr. of Status Conference (June 30, 2016) at 2-3.

                However, on summary judgment it is the moving party—the District—that bears

the burden of demonstrating that no genuine issue of material fact exists as to each remaining

Count. In this analysis, Plaintiffs are given the benefit of all reasonable inferences that may be

derived from the facts and the Court assesses the totality of the circumstances to determine

whether a claim is supported. See, e.g., Brooks v. Grundmann, 748 F.3d 1273, 1276 (D.C. Cir.

2014) (noting that the strength of a plaintiff’s hostile work environment claim is determined by

the “totality of the circumstances”) (quoting Baloch v. Kempthorne, 550 F.3d 1191, 1201 (D.C.

Cir. 2008)). Having considered all of the circumstances, the Court concludes that Plaintiffs’

allegations are sufficient to raise a genuine issue of material fact as to their claim of a hostile

work environment on the basis of sexual orientation. Anderson, 477 U.S. at 249-50.

              1. Timeliness

                Ms. Weeks filed her first OHR complaint on March 31, 2008; in it, she alleged

harassment on the basis of sexual orientation in violation of DCHRA, including the following

allegations in her written statement:

                DISPARATE TREATMENT
                In early 2007, I began a relationship with another officer (lesbian).
                From March 2007 thru present, when my Sergeant (SGT) was
                informed of our relationship, my partner and I was [sic] not allowed
                to ride together as other officers (heterosexual) who were involved
                in relationships were allowed to. The department tried to say that
                we could not ride together because we were assigned to different
                Patrol Service Area (PSA); however other officers (heterosexual)
                who were also assigned to different PSA’s [sic] were allowed to ride
                together.

                HARASSMENT
                From early 2007 thru present, two SGTs (heterosexual) have made
                remarks about my partner and me, in regards to our relationship


                                                  29
              (lesbian), and also threatened me with disciplinary write ups. My
              SGT (heterosexual) made comments regarding my relationship with
              other officers and officials.

              Since I began working for the Department, I have always received
              “Exceeds Expectations” ratings for my performance evaluation.
              However, in February 2008, I received an “Average” rating on my
              evaluation, which was performed by a SGT (heterosexual) who was
              not my direct supervisor.

Weeks OHR Complaint (Mar. 31, 2008).14 The Court interprets Ms. Weeks’s complaint of

harassment to raise a claim of hostile work environment. Because DCHRA provides that such

complaints may be brought within one year of the latest alleged behavior, Ms. Weeks’s OHR

complaint was timely if any of the alleged harassing incidents of which she complains occurred

on or after March 30, 2007. See D.C. MUN. REGS. tit. 4, § 105.1. Ms. Weeks alleged that her

sergeant (presumably Sgt. Podorski, who was her sergeant until August 2007) did not allow her

and Ms. Jones to ride together “[f]rom March 2007 thru present,” even though “other officers

(heterosexual) who were involved in relationships were allowed to” ride together, including

some who were “assigned to different PSA’s [sic].” Weeks OHR Complaint (Mar. 31, 2008).

Ms. Weeks also alleged that, [f]rom early 2007 thru present, two SGTs,” presumably Sgts.

Podorski and Washington, “have made remarks about my partner and me, in regards to our

relationship (lesbian), and also threatened me with disciplinary write ups.” Id. Ms. Weeks also

mentioned her lowered November 2007 performance rating, which she claimed to have received




14
  The parties’ briefs and record documents confirm that Ms. Weeks’s OHR complaint misstated
the date of her performance evaluation, which occurred in November 2007.


                                               30
in February 2008, and which she alleged was an harassing incident motivated by Sgt. Podorski’s

disapproval of Plaintiffs’ relationship. See id.

               The District challenges the timeliness of Ms. Weeks’s OHR complaint. The

District argues that “[a]ny sexual orientation claims based on discrete incidents occurring before

October 3, 2007 are time-barred,” because that date is 180 days before March 31, 2008, when

Ms. Weeks filed her OHR complaint. See Mot. at 55-56. This argument is based on the D.C.

Code requirement that a claim of discrimination under DCHRA is timely only if the claimant

first consults with an EEO counselor within 180 days of a discriminating incident. Id. Ms.

Weeks counters that, as to her hostile environment complaint, the statute of limitations is one

year, not 180 days, see D.C. MUN. REGS. tit. 4 § 105.1, and because her complaint is based on a

theory of a hostile work environment, i.e., “HARASSMENT,” she need only have alleged one

incident contributing to ongoing illegal hostility within the relevant time period.

               The Court finds that Ms. Weeks’s March 31, 2008 complaint to OHR raised a

timely claim of a hostile work environment based on sexual orientation, sex, and retaliation

under DCHRA (Counts I, III and VII). That complaint included a subsection titled

“HARASSMENT” in which Ms. Weeks alleged “remarks” by Sgts. Podorski and Washington

about her relationship with Ms. Jones and threatening disciplinary write-ups, as well as her

temporarily lowered performance rating. See Weeks OHR Complaint (Mar. 31, 2008).

Harassment based on an employee’s protected status—here, sexual orientation, sex, and

protected activity under DCHRA—is a descriptor of a hostile work environment which is shown

by a series of ongoing events that are sufficiently severe and pervasive to interfere unreasonably

with an employee’s work performance. A number of Ms. Weeks’s allegations occurred within

the one-year time frame. See Brooks, 748 F.3d at 1278 (“‘[A] plaintiff may not combine discrete



                                                   31
acts to form a hostile work environment claim without meeting the required hostile work

environment standard,’ but a hostile work environment claim is not rendered invalid ‘merely

because it contains discrete acts that the plaintiff claims (correctly or incorrectly) are actionable

on their own.’”) (quoting Baird v. Gotbaum, 662 F.3d 1246, 1252 (D.C. Cir. 2011)). Moreover,

the District’s argument about the timeliness of allegations based on “discrete” acts simply does

not apply to the hostile work environment claims at bar. See, e.g., Baird, 662 F.3d at 1251-52

(“[T]he district court erred to the extent that it categorically excluded [plaintiff’s] time-barred

complaints in considering the hostile work environment claim, thus failing to employ the

Morgan analysis, including, of course, a determination of which acts exhibit the relationship

necessary to be considered ‘part of the same actionable hostile environment claim.’”) (quoting

Morgan, 536 U.S. at 103).

               The District also argues that Ms. Weeks failed to file her original OHR complaint

(March 31, 2008) within 15 days of receiving her Exit Letter (December 14, 2007) so that all of

her DCHRA claims should be dismissed. DCHRA provides that “timely filing of a complaint

with [OHR] shall toll the running of the statute of limitations while the complaint is pending.”

D.C. CODE § 2-1403.16(a). The District is correct concerning any claims by Ms. Weeks that

were not based on an alleged hostile work environment. As to her allegations of a hostile work

environment, due either to her sexual orientation, sex, or in retaliation for her protected activity,

her complaint is timely under D.C. law.

               Although a closer question, the Court is not persuaded by the District’s further

argument that Ms. Weeks failed to raise an adequate claim of a hostile work environment. The

District argues that the initial OHR complaint filed by Ms. Weeks “clearly alleged sexual

orientation discrimination” but not a hostile work environment. Reply at 3-4. However, as



                                                  32
stated above, the Court interprets Ms. Weeks’s OHR complaint—alleging harassment through

“remarks” by Sgts. Podorski and Washington about her relationship with Ms. Jones, threatening

discipline, and a lowered evaluation score—as advancing a claim of a hostile work environment.

Ongoing harassment due to protected status is exactly what may be sufficiently severe so as to

constitute a hostile work environment that intrudes on an employee’s ability to work.

               Ms. Jones also filed her original OHR complaint on March 31, 2008, describing

similar allegedly hostile acts, including the incident in which Sgt. Podorski allegedly refused to

sign Ms. Jones’s report and threw it on the ground in anger. See Jones OHR Complaint (Mar.

31, 2008). As did Ms. Weeks, Ms. Jones included a section entitled “HARASSMENT.” Ms.

Jones filed her OHR Complaint almost immediately after receiving her Exit Letter, see Jones

Exit Letter (Mar. 28, 2008). Some of the allegedly ongoing behaviors took place during the one-

year period before that filing with OHR. Therefore, Ms. Jones timely complained of a hostile

work environment due to her sexual orientation, sex, and/or retaliation for protected activities

under DCHRA.

             2. Merits

               At this point in this litigation, Plaintiffs allege that they experienced a hostile

work environment on the basis of sexual orientation beginning in September 2006, when they

informed Sgt. Podorski that they were in a same-sex relationship. Plaintiffs contend that the

news of their relationship led to different treatment throughout the fall of 2006, with increasingly

hostile behavior in 2007 and later. They argue that they were subjected to harassing comments

in the workplace, with Sgt. Podorski criticizing each woman to the other and making disparaging

remarks about the relationship in the fall of 2006. See, e.g., Jones Dep. at 109-10 (recalling that

around this time Sgt. Podorski told Ms. Jones that Ms. Weeks was a “drama queen” and



                                                  33
“poison”). They complain that Sgt. Podorski prevented them from bidding on the same PSA in

late fall 2006 because he assigned Ms. Jones to be out on duty during bidding. In addition to

this central complaint, Plaintiffs allege that Sgt. Podorski frequently targeted Plaintiffs with

hostility such as his inappropriately posted notice concerning their UFIRs in January 2007 to

embarrass Plaintiffs, see Jones Dep. at 55-56; Weeks Dep. at 85; made other staffing decisions to

prevent them from riding together during the fall of 2006 and into the spring of 2007, see, e.g.,

Jones OHR File at 13-14 (alleging that Sgt. Podorski’s Roll Call assignments were

discriminatory); shouted “Do you want to f—k?” at them during a Bike Week party in May

2007, see, e.g., Podorski Dep. at 66; gave or encouraged others to give both Plaintiffs lower-

than-deserved performance evaluation ratings in November 2007, see Jones Annual Evaluation

2007; 3d Am. Compl. ¶ 99;15 and refused to sign a routine report for Ms. Jones in March 2008,

see Jones Dep. 52-53.

               Plaintiffs also allege hostility on the part of Sgt. Washington: allegedly, he asked

Ms. Weeks why she “switched to being with women” while driving together to South Carolina

for Bike Week in May 2007, see Washington Dep. at 77-79; assigned Ms. Weeks to the Marjorie

Court temporary detail in September and October 2007, see Washington Dep. at 55; Weeks IAD




15
   Ms. Weeks also points to MPD’s internal assessment of Plaintiffs’ complaints, the Vaughan-
Roach Report, in which MPD’s internal reviewer concluded that Sgt. Podorski improperly gave
Plaintiffs “meets expectations” ratings in November 2007, and that his behavior toward them
appeared to have been motivated by personal factors unrelated to job performance. See MPD
Internal Memo on Plaintiffs’ Claims [Dkt. 93-6] (Vaughan-Roach Report). The Vaughan-Roach
Report, authored by an MPD employee named Sharon Vaughan-Roach, included a summary of
internal mediation related to Plaintiffs’ complaints, as well as Ms. Vaughan-Roach’s findings
regarding the allegations. There is insufficient information in the record regarding Ms.
Vaughan-Roach’s qualifications or seniority to attribute her findings to MPD; the Court may cite
to this and other administrative documents in the record in analyzing the claims at bar to the
extent the documents provide evidence of timing.


                                                 34
Interview at 9-11;16 had Ms. Weeks investigated for “neglect of duty” in October 2007, see

Weeks Dep. at 176-78, and marked her as AWOL the following month, see Weeks AWOL

Investigation Memorandum; marked Plaintiffs out for two hours, rather than the one hour they

requested, when they attended a wedding in October 2007, see, e.g., Weeks Dep. at 176; and

expressed anger toward Plaintiffs when he allegedly told Ms. Jones in November 2007 “you can

feed the dogs but they will bite you,” and “You and your girl f—ked up.” See Jones PD-119

Report. Ms. Weeks also testified that Sgt. Washington’s girlfriend told Ms. Weeks that he had

described Ms. Jones as “the butch one” and Ms. Weeks as “the femme one,” which Ms. Weeks

considered evidence of Sgt. Washington’s inappropriate focus on their sexual orientation.

Weeks Dep. at 95-97. Sgt. Washington testified that he did not recall using those terms, but that

the description was “a known impression” in 7D. Washington Dep. at 79.

               The District counters that its actions were based on the legitimate needs of the

workplace and not motivated by animus based on Plaintiffs’ sexual orientation or protected

activity. For example, the District argues that Plaintiffs had increased UFIRs when they worked

together (a point Plaintiffs do not challenge) and that Ms. Jones had long been known by her

colleagues to be a lesbian, so it would not make sense to attribute hostility in the workplace

against Ms. Jones due to her relationship with Ms. Weeks. See Def.’s Undisputed ¶ 13.

Additionally, the District raises non-discriminatory bases for the allegedly hostile behavior of


16
   Sgt. Washington testified that he assigned Ms. Weeks to the Marjorie Court detail because
Plaintiffs needed to be separated after they refused to obey his direct order to make an arrest
based on reports of a stolen car. Plaintiffs do not dispute that they refused to obey Sgt.
Washington’s order. Instead they cite to hearsay or lay opinion testimony which is inadmissible
in federal court, in particular, testimony from Sgts. Branham and Rosenthal giving their opinions
that Sgt. Washington bore ill will towards Plaintiffs. See, e.g., Branham Dep. at 29; Jones OHR
Letter of Determination: Cause Finding at 9-10 (July 16, 2010) (quoting Sgt. Rosenthal) [Dkt 97-
5]. Opinion testimony from lay witnesses is generally inadmissible in federal court. See Fed. R.
Evid. 701.


                                                35
Sgts. Podorski and Washington. Aside from the danger posed by Plaintiffs’ UFIRs when they

worked together, the District contends that Sgt. Podorski’s alleged hostility toward Plaintiffs is

traceable to their refusal to follow his orders in handling the domestic violence call on September

24, 2006. Similarly, Sgt. Washington became frustrated and angry when Plaintiffs outright

refused, in September 2007, to arrest a prostitute suspected of stealing a reported stolen car as he

ordered.

               To determine whether a work environment is hostile, courts look to “‘all the

circumstances,’ including the ‘frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.’” Vickers v. Powell, 493 F.3d 186, 197 (D.C.

Cir. 2007) (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 787–88 (1998)). The alleged

hostility must be “severe or pervasive” to support the claim. Stewart v. Evans, 275 F.3d 1126,

1133 (D.C. Cir. 2002); accord Oncale v. Sundowner Offshore Serv., Inc., 523 U.S. 75, 78, 81

(1998); Harris, 510 U.S. at 21. A court’s determination is not based on a single factor but on the

totality of the circumstances and “the timeline of events as a whole.” See, e.g., Brooks, 748 F.3d

at 1276.

               In this analysis, “not all abusive behavior, even when it is motivated by

discriminatory animus, is actionable”; rather, to support a claim of hostile work environment the

plaintiff must show that “offensive conduct ‘permeate[s] [the workplace] with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of

the victim’s employment.’” Stewart, 275 F.3d at 1133 (quoting Barbour v. Browner, 181 F.3d

1342, 1347-48 (D.C. Cir. 1999), and Oncale, 523 U.S. at 78). In Baloch v. Kempthorne, the D.C.

Circuit specifically held that “the totality of circumstances” failed to support a hostile work



                                                  36
environment claim where “none of the comments or actions directed at [the plaintiff] expressly

focused on his race, religion, age, or disability”; there was no evidence of “tangible workplace

consequences”; and the employer identified “legitimate reasons and constructive criticism” for

the letters of reprimand at the center of the plaintiff’s claims. Baloch, 550 F.3d at 1201.

Similarly, in Brooks, the D.C. Circuit affirmed summary judgment against a plaintiff who

complained of a hostile work environment on the basis of her race and gender and argued that

abusive conduct added to an “alleged aura of hostility,” but could not point to any explicitly

discriminatory comments or actions. See Brooks, 748 F.3d at 1276-77.

               The District urges the Court to adopt the reasoning of Bryant v. Brownlee, 265 F.

Supp. 2d 52 (D.D.C. 2003). It tries to frame Plaintiffs’ hostile work environment claims as

simply an amalgam of the sergeants’ alleged improper actions, which may have been uncivil but

were separated by gaps of time, rendering them only ordinary workplace trials and tribulations.

In Bryant, however, the district court granted summary judgment after determining that almost

“none of the events described in plaintiff’s 21-page complaint [had] any racial or age-related

overtones.” Bryant, 265 F. Supp. 2d at 64 (emphasis added). The two alleged incidents in

Bryant that were not “completely neutral” with regards to any protected status were comments

by co-workers, one of whom allegedly called the plaintiff an extremely offensive racial epithet

while in a Metro station, and the other of whom allegedly told plaintiff that she believed “black

women were at the bottom” of a perceived hierarchy for advancement in government jobs. Id. at

64. The Bryant case is not, however, the perfect analog that the District wishes it were. Mses.

Weeks and Jones allege that Sgt. Podorski explicitly disparaged their relationship and made

sexual comments, in the context of other allegedly hostile actions that could be interpreted to

have been motivated by hostility based on the relationship; Ms. Jones also alleges that Sgt.



                                                 37
Smallwood, also her superior, asked her if he could “have a kiss.” Such allegations of explicit

sexual behavior, or inappropriate comments regarding the same-sex relationship, render the

comparison to Bryant inapposite. See, e.g., Hammel, 206 F. Supp. 3d at 239 (discussing a

manager’s inappropriate reference to plaintiff’s and other employees’ sexual orientation).

               The District also argues that “Plaintiffs’ multiple complaints regarding personnel

decisions”—including the claim at the heart of this case, that Sgt. Podorski began to separate

them after learning of their same-sex relationship—do not support a harassment claim. The

District argues that its “legitimate need to manage employee staffing levels and employee

assignments is not trumped by Plaintiffs’ desire to ride in the same car.” Mot. at 39. Of course,

this is true—so long as the need is legitimate. The problem is that D.C. has discarded the records

that would show officer assignments so that a comparison of Plaintiffs’ experience and that of

others could be made. As a result, the nature of MPD’s legitimate needs and Plaintiffs’

experiences between fall 2006, when Plaintiffs informed Sgt. Podorski of their same-sex

relationship, and August 2007, when Ms. Weeks transferred to the midnight shift under Sgt.

Washington, must be based on credibility determinations of witness testimony by a fact-finding

jury.17

               Further to this point, the District argues that Mses. Jones and Weeks had

increased UFIRs when they worked together, which provides a legitimate, nondiscriminatory

reason why Sgt. Podorski separated them. While Plaintiffs complain that Sgt. Podorski

inappropriately posted information about their UFIRs, they do not deny the number of UFIRs



17
   The District also contends that because none of these personnel decisions is “actionable” they
do not support the hostile work environment claim. Mot. 37. As applied to the remaining claims
at bar, all of which are based on a hostile work environment theory, this point is incorrect on the
law: individual allegations need not be actionable to support a hostile work environment claim.


                                                38
they filed. Ultimately, the written record is insufficient to make this determination and a jury

will have to evaluate witness credibility.18

               Further potential evidence of a hostile work environment could be found by a jury

in Sgt. Podorski’s drunken shout, “Do you want to f—k?” during a party at Bike Week. The

District argues that the outburst was an isolated incident and stresses that it occurred outside of

work. It cites Bergbauer v. Mabus, 934 F. Supp. 2d 55 (D.D.C. 2013), in which summary

judgment was granted even though the plaintiff’s supervisor had touched her sexually on one

occasion outside of work. It is true that antidiscrimination statutes do not constitute “a general

civility code.” Oncale, 523 U.S. at 81. It is also true that Sgt. Podorski’s outburst occurred in a

social setting, away from the District of Columbia. However, the party was attended by many

coworkers and supervisors and the offending comment was made by a direct supervisor. Actions

outside the workplace can contribute to a hostile work environment. See, e.g., Greer v. Paulson,

505 F.3d 1306, 1314 (D.C. Cir. 2007) (“We join our sister circuits in rejecting a per se rule

against considering incidents alleged to have occurred while an employee was physically absent

from the workplace.”). While a single offensive utterance outside the workplace does not create

a hostile work environment at work, the Court cannot make that distinction here on the written



18
   Sgt. Branham testified that officers in heterosexual relationships were permitted to ride
together, see Branham Dep. at 16-17, 26, 29; recalled that she had heard Sgt. Washington saying
he was going to “get” Plaintiffs, id. at 20; and stated that Plaintiffs had been separated by Sgt.
Podorski or Sgt. Washington in Roll Call assignments. Id. at 26. Plaintiffs also cite to other
portions of Sgt. Branham’s testimony in which she attributes motives to the alleged behavior of
Sgts. Podorski and Washington. To the extent that these portions of Sgt. Branham’s testimony
are raised to prove the truth of the matter asserted—that is, to assign discriminatory motives to
Sgts. Podorski’s and Washington’s actions—they are, of course, hearsay and inadmissible and
also lay opinion that is inadmissible. See Fed. R. Evid. 801(c); see also Fed. R. Evid. 701
(restricting opinion testimony by lay witnesses to opinions that are “rationally based on the
witness’s perception,” and “helpful to clearly understanding the witness’s testimony or to
determining a fact in issue”).


                                                 39
record. Further, it is uncontested that Sgt. Podorski lowered the annual evaluations of Mses.

Jones and Weeks (whose rating was quickly raised by another sergeant) in late fall 2007.

               As the District correctly argues, “not everything that makes an employee unhappy

is an actionable adverse action,” and allegations must objectively contribute to the discrimination

alleged in order to be actionable. See Mot. at 39 (quoting Lester v. Nastios, 290 F. Supp. 2d 11,

28 (D.D.C. 2003)). The Court finds that this principle bars Plaintiffs from presenting the entirety

of their allegations to a jury. Some of the incidents of which Plaintiffs complain are mere

trivialities that do not support their allegations. These include Sgt. Washington asking Ms.

Weeks “a couple times” to ride their motorcycles to work together in August 2007; Sgt. Podorski

throwing a form to the floor in annoyance in March 2008; Sgt. Washington accusing Ms. Weeks

of being AWOL in October 2007 when she was admittedly AWOL and did not learn of this

AWOL until a full year later—i.e., clearly it could not have created a hostile work environment

in 2007; and Sgt. Washington marking each Plaintiff absent for two hours, the minimum time for

personal leave, when they reported for work late after attending a wedding. Plaintiffs do not

dispute the MPD policy to grant such personal leave in two-or-four hour increments or that Sgt.

Washington marked them out before he left 7D, before they arrived at 7D, and before he knew

when Plaintiffs actually reported for work. In addition, Plaintiffs did nothing to correct the

record, not speaking with Sgt. Washington or the timekeepers. This small snafu is merely one of

those trivial annoyances any employee might suffer.

               The Court also finds that Sgt. Washington’s assignment of Ms. Weeks to the

temporary Marjorie Court detail in the fall of 2007 was provoked by her refusals to follow his

direct orders to arrest the prostitute driving a stolen car. Ms. Weeks complains she could not ride

with Ms. Jones and that Sgt. Washington had “informed other officers who asked for the



                                                 40
Marjorie Court detail that he was ‘saving this for my girl.’” Weeks OHR Complaint (Apr. 20,

2009) at 3; see also Washington Dep. at 157 (stating that he did not recall saying he was saving

the Marjorie Court detail for Ms. Weeks but that “[i]t may have happened”). Ms. Weeks does

not deny that she refused to follow Sgt. Washington’s direct order, that she argued with him

about it, and that he became angry as a result. This uncontested insubordinate conduct provides

a legitimate non-discriminatory reason for Sgt. Washington’s temporary assignment not

connected by word or inference to Ms. Weeks’s sexual preference.19

               The Court also finds that the uncontested evidence related to CDR Maupin’s

“body-for-body” policy is insufficient to suggest that he targeted Plaintiffs because of their

sexual orientation. Ms. Weeks identified a single comparator, whom she thought may have been

allowed to transfer between bids despite the alleged policy. See Weeks Dep. at 130-32. That

single possible example does not discount the legitimate business purpose of CDR Maupin in

deciding not to institute the mandatory transfer of a replacement—or work short-handed—to

accommodate a transfer request outside the bid process. CDR Maupin suggested that Plaintiffs

file an EEO complaint about Sgt. Podorski with IAD if they wanted to do so but they apparently

decided to forego that route. Notably, Plaintiffs do not complain that CDR Maupin failed to




19
   Because there is insufficient evidence in the record to support a claim that Sgt. Washington’s
actions were motivated by hostility based on sexual orientation, his alleged use of loaded terms
(“the butch one” and “the femme one”) when speaking privately to his girlfriend, a non-
employee, cannot support an allegation that his actions were motivated by hostility based on
sexual orientation. As will be explained below, the Court finds that the allegations concerning
some of Sgt. Washington’s remarks (e.g., “You and your girl f—ked up”) and behavior could
support Count VII, which alleges a retaliatory hostile work environment, but not Count I, which
alleges a hostile work environment based on sexual orientation. Even as alleged, Sgt.
Washington’s behavior was not “severe” or “pervasive” enough to create a hostile work
environment on the basis of sexual orientation.


                                                 41
investigate their report that Sgt. Podorski was treating them inequitably, but only complain about

the body-for-body policy, as to which they have no evidence of illegal hostility.

               Finally, some of Plaintiffs’ allegations of inappropriate sexual comments by co-

workers cannot as a matter of law support their claims. Where these allegations concern the

offensive behavior of other non-supervisory officers that was not reported, MPD cannot be held

liable. See, e.g., Curry v. D.C., 195 F.3d 654, 660 (D.C. Cir. 1999) (holding that an employer

may be held liable for harassment by a non-supervisory co-worker only if the employer knew or

should have known of harassment and failed to take appropriate remedial action). Thus, Officer

Pristoop’s alleged offer to pay Plaintiffs to watch them have sex, see Jones Dep. at 264-66, and

Officer Chapman’s allegedly encouraging Ms. Weeks to “go back” to dating men, see 3d Am.

Compl. ¶ 18, do not support Plaintiffs’ claims, because there is no evidence that either Plaintiff

told MPD about these incidents.

   B. Hostile Work Environment Based on Sex

             1. Timeliness

               Plaintiffs’ charges of gender discrimination under Title VII must have been

brought within 300 days of at least one of the acts alleged to have contributed to the hostile work

environment or they are time-barred. See Glenn, 2006 WL 401816 at *15. Plaintiffs’ amended

OHR Complaints, in which Plaintiffs first raised allegations of a hostile work environment based

on sex, were signed on April 20, 2009, see Weeks OHR Complaint (Apr. 20, 2009); Jones OHR

Complaint (Apr. 20, 2009), but because Plaintiffs’ counsel emailed Plaintiffs’ statements

amending their OHR complaints on April 1, 2009, the Court accepts April 1, 2009 as the date the




                                                 42
amended charges were filed. See Juliette Niehuss Email (Apr. 1, 2009).20 Given the April 1,

2009 filing date, Plaintiffs must have alleged at least one incident contributing to the alleged

hostile work environment that occurred on or after June 5, 2008 (300 days before April 1, 2009).

               Ms. Jones’s amended OHR complaint contains no allegations based on incidents

that occurred on or after June 5, 2008. See Jones OHR Complaint (Apr. 20, 2009). The latest

incidents alleged in Ms. Jones’s amended OHR complaint occurred in May 2008. Ms. Jones’s

Title VII claims are therefore time-barred.

               The amended OHR complaint filed by Ms. Weeks, in contrast, alleged two

incidents that occurred after June 5, 2008: (1) she learned in August 2008 (before moving to the

Detectives’ Office) that she had received an AWOL charge and had been the subject of an

AWOL investigation in October 2007; and (2) she was not treated as well as her male colleagues

in the 7D Detectives’ Office and discovered on February 17, 2009 an open tampon in her desk at




20
   The District also concedes April 1, 2009, as the filing date for the Title VII charges. See Mot.
at 57 (acknowledging that Ms. Jones’s complaint was amended on April 1, 2009, and citing Ms.
Niehuss’s email to OHR for this date); see also D.C. Office of Human Rights, How to File a
Complaint, https://ohr.dc.gov/service /file-discrimination-complaint (last visited Mar. 8, 2018)
(noting that “submi[ssion]” to OHR constitutes filing a complaint); U.S. Equal Employment
Opportunity Commission, How to File a Charge of Employment Discrimination,
https://www.eeoc.gov/employees/howtofile.cfm (last visited Mar. 8, 2018) (providing that a state
or local agency that enforces employment-discrimination laws can automatically cross-file a
charge with EEOC). Plaintiffs’ arguments that their amended OHR complaints were filed prior
to April 2009 are unavailing. On December 23, 2008, Plaintiffs’ counsel sent letters notifying
MPD of Plaintiffs’ intention to amend their complaints. See Weeks OHR File at 20; Jones OHR
File at 20. Plaintiffs contend that, for purposes of the Title VII analysis, the 300-day limitations
period should be measured from December 23, 2008. To the contrary, the statute is clear that the
relevant date is when a charge is actually filed under Title VII. See 42 U.S.C.A. § 2000e-5(e)(1)
(providing that “[a] charge under this section shall be filed” within three hundred days of the
alleged unlawful action and separately providing for notice to the employer).


                                                 43
the Detectives’ Office. See Weeks OHR Complaint (Apr. 20, 2009). The other incidents

described in the amended OHR complaint occurred before June 5, 2008.

             2. Merits

               Although her claim is timely, Ms. Weeks fails to make out a case of hostile work

environment based on sex under DCHRA (Count III) or Title VII (Count V). Both plaintiffs’ sex

discrimination arguments rely on the theory that they suffered harassment in 7D because they, as

women in a lesbian relationship, failed to conform to “typical gender stereotypes.” Weeks

Opp’n at 28; Jones Opp’n at 26-27. Ms. Weeks also alleges that she was subjected to a hostile

work environment due to her sex when she became an Investigator in November 2008 and joined

the Detectives’ Office. Again, she attributes “examples of the harassment” to “[her] non-

conformity with gender stereotypes and perceptions about her sexual orientation,” not to her

female sex. Weeks Opp’n at 34.21 This Court disagrees with those courts that have held that

Title VII prohibits discrimination based on sexual orientation; whether it should have then, or

should be amended to do so now, the Court finds no suggestion that the Congress of 1964, or the

Supreme Court cases, intended the language of Title VII to be so broad. Rather, this Court

agrees with the District that sexual orientation is a separate class of protected individuals and



21
   To support her sex discrimination charge, Ms. Weeks cites a concurrence from the Ninth
Circuit, Latta v. Otter, 771 F.3d 456 (9th Cir. 2014) (Berzon, J., concurring), as well as an
amended denial of rehearing from the Seventh Circuit, Muhammad v. Caterpillar Inc., 767 F.3d
694 (7th Cir. Sept. 9, 2014, as amended on denial of rehearing, Oct. 16, 2014). See Weeks
Opp’n at 30 n.11 and accompanying text (arguing that discrimination on the basis of sexual
orientation is illegal under Title VII). The Court is aware that there has been some expansion of
Title VII in some jurisdictions as Ms. Weeks argues, see, e.g., Zarda v. Altitude Express, Inc.,
883 F.3d 100 (2d Cir. 2018) (en banc); however, the Court disagrees with the logic behind these
decisions, and the case law is, at best, unsettled. Moreover, there is no D.C. Circuit precedent
departing from the established interpretation of federal law that harassment based on sexual
orientation does not support a claim of gender discrimination under Title VII and DCHRA
clearly differentiates the two statuses.


                                                 44
notes that Plaintiffs make such allegations in Count I. A change in federal law awaits

congressional action. For this reason, as well as the untimeliness of Ms. Jones’s Title VII

charge, the lack of merit to Ms. Weeks’s Title VII sex-discrimination charge, and the lack of

merit to Plaintiffs’ DCHRA charge of sex discrimination, this Court will grant summary

judgment to the District on Counts III and V.

               Even were Ms. Weeks’s allegations based on her sex, rather than her sexual

orientation, the Court finds that she fails to demonstrate a hostile work environment in the

Detectives’ Office. Ms. Weeks alleges that her “cases, search warrants, and other job duties”

were routinely given to “male investigators or detectives with less experience.” Weeks Opp’n at

33.22 She offers no specifics and, on the question of whether cases were transferred to males

when they were ripe for arrest warrants, she provided only vague testimony that this happened

one time. While Ms. Weeks argues in brief that she was told “to not be so ‘timid,’” id., she

testified that she was asked whether she was “timid.” See Weeks Dep. at 259. Ms. Weeks

claims that she was “ridiculed” by Sgt. King, her supervisor in the Detectives’ Office, when she

requested training. Weeks Opp’n at 34. In fact, however, Sgt. King did not express ridicule but

annoyance at Ms. Weeks’s having sought help outside the unit. See Avis King Email (Dec. 9,

2008). This incident had nothing to do with Ms. Weeks’s sex; moreover, Sgt. King’s email was

directed to all officers who reported to Sgt. King and did not name or otherwise identify Ms.

Weeks. See id. Ms. Weeks also complains that, when she became a detective, she wanted to

work in homicide but initially received less desirable assignments; her personal preference does

not provide evidence that the assignment was based on her sex. Finally, as to the incident



22
  Since Ms. Weeks had just been promoted, it seems implausible that there were other
investigators who had less experience than she.


                                                45
involving an unused tampon, Ms. Weeks interpreted it as an aggressive act against her as a

woman and makes a general assertion that the District is responsible for maintaining the

workplace. See Mot. at 13. While the tampon may have offended Ms. Weeks, it was not

threatening or even particularly offensive. It appears to have been, at worst, an anonymous crass

joke. These allegations do not raise a genuine issue of material fact as to whether Ms. Weeks

suffered severe or pervasive harassment in the Detectives’ Office.

               Plaintiffs also bring sex-based hostile work environment claims under DCHRA,

supported by the same facts as those alleged in support of their Title VII claims. See Weeks

Opp’n at 28-34; Jones Opp’n at 26-31. For the same reasons discussed in the context of her Title

VII claim, summary judgment will also be granted as to Ms. Weeks’s sex-based harassment

claims under DCHRA.23

           C. Hostile Work Environment Based on Retaliation

               Finally, Plaintiffs allege that they were subjected to a hostile work environment in

retaliation for their complaints about harassment due to their sexual orientation, in violation of

DCHRA. See D.C. CODE § 2-1402.61(a) (2001) (establishing that retaliation constitutes an

“unlawful discriminatory practice” under DHCRA). To prevail on such a claim, a plaintiff must

show that she was subjected to “‘discriminatory intimidation, ridicule, and insult’ of such

‘sever[ity] or pervasive[ness] [as] to alter the conditions of [her] employment and create an

abusive working environment.’” Hussain 435 F.3d at 366 (quoting Harris, 510 U.S. at 21-22).

               Plaintiffs allege that the workplace hostility “became even more abusive” after

they complained, which included their superiors making “specific reference to [their] having



23
  Ms. Jones’s arguments, which largely mirror Ms. Weeks’s, see Jones Opp’n at 29-31, would
be similarly unavailing if they were timely.


                                                 46
engaged in protected activity.” See, e.g., Jones Opp’n at 47. Plaintiffs place their first

complaints in January 2007, when they spoke together to Lt. Derek Larsen about Sgt. Podorski,

telling Lt. Larsen that they did not want to work with Sgt. Podorski anymore because of the way

he had been treating them. See Jones Dep. at 69, 72-79. Around the same time, Ms. Weeks also

spoke to Sgts. Levenberry and Smallwood about Sgt. Podorski’s alleged harassment; she claims

that although they informed her of her right to file an EEO complaint, they warned that if she did

so, Sgt. Podorski might claim that she had slept with him. See Weeks Dep. at 63. In February

2007, Plaintiffs also discussed Sgt. Podorski’s allegedly harassing behavior with Lt. Rosenthal.

See Weeks Dep. at 333; Rosenthal Dep. at 59-62. Several months later, in October 2007,

Plaintiffs went out on stress leave, filing forms with MPD that identified Sgts. Podorski and

Washington by name and advanced allegations of harassment. Plaintiffs filed their OHR

complaints in March 2008 and amended them in April 2009. A reasonable juror could conclude

that these complaints support a retaliatory hostile work environment claim.

               Plaintiffs allege that Sgt. Washington confronted Ms. Jones in November 2007

and “yelled . . . ‘[y]ou can feed the dogs but they will bite you,’” which she understood to be a

threat related to her complaints of harassment. See Jones Disputed ¶ J088; Washington Dep. at

83-84 (“I think I may have said that, yeah.”). According to a written statement in one of Ms.

Jones’s administrative complaints, on January 22, 2008 Sgt. Washington said to her, “Y’all

pulled that shit. You jumped on the band wagon with Weeks. I always been straight with you.

That shit is f—ked up. You and your girl f—ked up.” Jones PD-119 Report (Jan. 22, 2008).




                                                 47
Both Plaintiffs also believe that their lowered performance ratings of “meets expectations” by

Sgt. Podorski in November 2007 were motivated by retaliatory animus.24

               The District counters that Plaintiffs’ retaliation claims fail, primarily because the

claims are based on the same facts as the hostile work environment claims, which the District

argues have not been established. As stated above, the Court disagrees with the premise of this

argument.

               The District also argues that Plaintiffs’ allegations are insufficiently severe or

pervasive to alter the conditions of their employment, but, again, the Court disagrees. Plaintiffs’

allegations suggest that, in the wake of their taking concrete steps to raise their claims of

discrimination and harassment based on sexual orientation in fall 2007, Sgt. Podorski and, later,

Sgt. Washington became increasingly hostile toward them. In particular, Plaintiffs attribute Sgt.

Podorski’s lowered performance evaluations in 2007 as well as increased anger and hostility

from Sgts. Podorski and Washington in late 2007 and January 2008 to retaliatory motives. From

the written record, the Court cannot make the credibility determinations needed to decide the

facts, i.e., whether the alleged harassment was sufficiently severe or pervasive to interfere with

Plaintiffs’ abilities to perform their jobs, and whether it was provoked by disdain for their sexual

orientation or in retaliation for their complaints.


24
  Plaintiffs point to other incidents in support of their retaliatory hostile work environment
claims, but many of these allegations are too attenuated in time and insufficiently extreme or
suggestive of retaliatory animus to have contributed to a severe or pervasive hostile work
environment. For this reason, the Court finds that, as a matter of law, neither CDR Maupin’s
reassignment of Ms. Weeks to the midnight shift in May 2008, nor his allegedly telling Ms.
Jones she need not “follow” Ms. Weeks “everywhere she [goes],” can support the retaliatory
hostile work environment claim. See Jones OHR Complaint (Apr. 20, 2009). Nor can Ms.
Jones’s contention that she was prevented from leaving work early to visit Ms. Weeks in the
hospital after Ms. Weeks was in a car accident, also in May 2008. Id. These appear to have been
discrete incidents and the record cannot support an assumption that they were motivated by
animus stemming from the OHR complaints.


                                                  48
               The District’s motion for summary judgment will be denied as to Count VII.

                                     III.    CONCLUSION

               For the foregoing reasons, the District’s Motion for Summary Judgment [Dkt. 90]

will be granted in part and denied in part. The motion will be granted as to Counts III and V in

Plaintiffs’ Third Amended Complaint [Dkt. 26]; Counts II, IV, VI, and IX, which Ms. Jones has

withdrawn, will be dismissed with prejudice. The District’s motion will be denied as to Counts I

and VII.

               Plaintiffs also have moved for attorney fees and costs. See Motion for Attorney

Fees and Costs [Dkt. 78]. This motion will be denied without prejudice as premature. The Court

will consider any motions for attorney fees and costs after the completion of this case.

               A memorializing Order accompanies this Opinion.



Date: June 4, 2018                                                 /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Court




                                                49